

	

		II

		109th CONGRESS

		1st Session

		S. 1191

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 7, 2005

			Mr. Salazar introduced

			 the following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To establish a grant program to provide

		  innovative transportation options to veterans in remote rural

		  areas.

	

	

		1.Short titleThis Act may be cited as the

			 VetsRide

			 Act.

		2.FindingsCongress makes the following

			 findings:

			(1)For many veterans living in rural areas in

			 the United States, the nearest Department of Veterans Affairs medical center is

			 hundreds of miles away.

			(2)The Department of Veterans Affairs has been

			 unable to adequately provide care for veterans due to budgetary constraints. In

			 2004, the Department of Veterans Affairs set a goal to build 156 new

			 community-based outpatient clinics by 2012. Budget shortfalls have slowed the

			 building of new clinics and many service networks have postponed opening new

			 clinics indefinitely or reduced staffing at existing clinics.

			(3)State veteran service officers and private

			 veteran service organizations have moved in to fill the void, providing

			 critically needed transportation services to veterans in rural remote areas.

			 These services are especially important to elderly and infirm veterans who do

			 not have other transportation options.

			(4)Although such ad hoc veterans travel

			 programs have community support, many suffer from chronic underfunding.

			 Relatively small investments in transportation services can result in

			 significantly better care for our Nation’s most vulnerable veterans.

			3.Transportation grants

			 for rural veterans service organizations

			(a)Grants

			 authorized

				(1)In

			 generalThe Secretary of

			 Veterans Affairs shall establish a grant program to provide innovative

			 transportation options to veterans in remote rural areas.

				(2)Use of

			 fundsGrants awarded under

			 this section may be used by State veterans’ service officers and veterans

			 service organizations to—

					(A)assist veterans to travel to Department of

			 Veterans Affairs medical centers; and

					(B)otherwise assist in providing medical care

			 to veterans in remote rural areas.

					(3)Maximum

			 amountThe Secretary may not

			 award a grant under this section in an amount in excess of $50,000.

				(4)No matching

			 requirementGrant recipients

			 under this section shall not be required to provide matching funds as a

			 condition for receiving such a grant.

				(b)RulemakingThe Secretary shall prescribe regulations

			 for—

				(1)evaluating grant applications under this

			 section; and

				(2)otherwise administering the program

			 established by this section.

				(c)DefinitionIn this section, the term veterans

			 service organization means any organization recognized by the Secretary

			 of Veterans Affairs for the representation of veterans under section 5902 of

			 title 38, United States Code.

			(d)Authorization

			 of appropriationsThere are

			 authorized to be appropriated $3,000,000 for each of fiscal years 2006 through

			 2010 to carry out this Act.

			

